DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 29 December 2020, 11 January 2021, and 2 February 2022.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11,153,179. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-30 of the instant application are the same scope as claims 1-30 of 11,153,179.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. US 2019/0363911 A1 (hereinafter referred to as “Choi”) in view of O’Shea et al. US 2018/0367192 A1 (hereinafter referred to as “O’Shea”). Note Choi was cited by the applicant in the IDS received 2 February 2022.
As to claims 1, 9, 17, and 24, Choi teaches a method for wireless communications at a first device, comprising:
transmitting an indication configuring a second device to transmit a first reference signal with a first peak to average power ratio and a second reference signal with a second peak to average power ratio (¶¶11, 177, 181, 184, 201: BW dependent SRS and frequency position dependent SRSs are simultaneously configured, UE transmits both in slot/subframe) that is greater than the first peak to average power ratio (¶¶118-124: BW dependent SRS has lower PAPR than frequency dependent SRS);
receiving, from the second device, the first reference signal and the second reference signal based at least in part on transmitting the indication (¶184: BW dependent SRS and frequency position dependent SRS simultaneously transmitted/received in the slot/subframe);
estimating a transmission encoding metric and a reception decoding metric associated with the first reference signal and the second reference signal (¶¶50, 86, and 103: use the first and second SRSs to perform channel estimation).
Although Choi teaches “A method…estimating a transmission encoding metric and a reception decoding metric associated with the first reference signal and the second reference signal,” Choi does not explicitly disclose “determining a neural…the second reference signal” and “based at least in part…the reception decoding metric”.
However, O’Shea teaches determining a neural network model and one or more neural network weights corresponding to one or more transmission parameters associated with the second device based at least in part on the first reference signal and the second reference signal (¶¶99-129; figure 4: based on desired metrics perform training to determine neural network model and weights corresponding to the transmission parameters);
estimating a transmission encoding metric and a reception decoding metric associated with the first reference signal and the second reference signal based at least in part on the neural network model and the neural network weights (¶¶99-129; figure 4: according to the neural network model and weights, estimate encoder and decoder metrics);
transmitting signaling associated with the neural network model and the neural network weights based at least in part on the estimating (¶¶99-129; figure 4: based on the estimating, transmit according to the neural network model and weights); and
communicating with the second device based at least in part on the reception decoding metric (¶¶99-129; figure 4: use encoder/decoder metrics to perform communication).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Choi by including “determining a neural…the second reference signal” and “based at least in part…the reception decoding metric” as taught by O’Shea because it provides Choi’s method with the enhanced capability of achieving objectives related to performance measures/desired trade-off between different performance metrics by using a weighted combination of the metrics according to neural network model and weights (O’Shea, ¶¶99-129; figure 4).
As to claims 2, 11, 18, and 26, Choi in view of O’Shea teaches the method of claim 1.
O’Shea further teaches wherein transmitting the signaling comprises: transmitting an indication of the transmission encoding metric associated with the first reference signal and the second reference signal (¶¶99-129; figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Choi by including “wherein transmitting…second reference signal” as further taught by O’Shea for the same rationale as set forth in claim 1 (O’Shea, ¶¶99-129; figure 4).
As to claims 3, 13, 20, and 29, Choi in view of O’Shea teaches the method of claim 1.
O’Shea further teaches wherein transmitting the signaling comprises: transmitting a grant scheduling a transmission that is encoded based at least in part on the transmission encoding metric, wherein communicating with the second device comprises receiving the scheduled transmission (¶¶99-129; figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Choi by including “wherein transmitting…the scheduled transmission” as further taught by O’Shea for the same rationale as set forth above in claim 1 (O’Shea, ¶¶99-129; figure 4).
As to claims 4, 14, 21, and 30, Choi in view of O’Shea teaches the method of claim 3.
O’Shea further teaches the grant comprises an uplink grant in a downlink control information message; and the scheduled transmission comprises an uplink shared channel transmission (¶¶99-129; figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Choi by including “the grant…shared channel transmission” as further taught by O’Shea for the same rationale as set forth above in claim 1 (O’Shea, ¶¶99-129; figure 4).
As to claim 5, Choi in view of O’Shea teaches the method of claim 1.
O’Shea further teaches determining a channel estimate based at least in part on receiving the first reference signal, wherein communicating with the second device is further based at least in part on the determined channel estimate (¶¶99-129; figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Choi by including “determining…channel estimate” as further taught by O’Shea for the same rationale as set forth above in claim 1 (O’Shea, ¶¶99-129; figure 4).
As to claims 6, 12, 22, and 27, Choi in view of O’Shea teaches the method of claim 1.
O’Shea further teaches the neural network model and the neural network weights correspond to a nonlinear response associated with transmissions at the second device; the transmission encoding metric comprises a second neural network model and a second one or more neural network weights associated with encoding the transmissions at the second device based at least in part on the nonlinear response; and the reception decoding metric comprises a third neural network model and a third one or more neural network weights associated with decoding transmissions received at the first device based at least in part on the nonlinear response (¶¶99-129; figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Choi by including “the neural network model…on the nonlinear response” as further taught by O’Shea for the same rationale as set forth above in claim 1 (O’Shea, ¶¶99-129; figure 4).
As to claims 7 and 15, Choi in view of O’Shea teaches the method of claim 1.
O’Shea further teaches wherein the first reference signal comprises a demodulation reference signal (¶¶99-129; figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Choi by including “wherein the first reference signal comprises a demodulation reference signal” as further taught by O’Shea for the same rationale as set forth above in claim 1 (O’Shea, ¶¶99-129; figure 4).
As to claims 8, 16, and 23, Choi in view of O’Shea teaches the method of claim 1.
O’Shea further teaches wherein the second reference signal comprises a set of contiguous symbols in a time domain (¶¶99-129; figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Choi by including “wherein the second reference signal comprises a set of contiguous symbols in a time domain” as further taught by O’Shea for the same rationale as set forth above in claim 1 (O’Shea, ¶¶99-129; figure 4).
As to claims 10 and 25, claims 10 and 25 are rejected the same way as claim 1.
As to claims 19 and 28, Choi in view of O’Shea teaches the method of claim 17.
O’Shea further teaches receiving an indication configuring a periodicity of the signaling associated with the neural network model and the neural network weights, wherein transmitting the signaling is based at least in part on the configured periodicity (¶¶99-129; figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Choi by including “receiving an indication…the configured periodicity” as further taught by O’Shea for the same rationale as set forth above in claim 1 (O’Shea, ¶¶99-129; figure 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN T VAN ROIE/               Primary Examiner, Art Unit 2469